Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the Washtenaw Circuit Court’s imposition of probation-supervision fees and remand this case to that court for further proceedings. On remand, in addition to the relief ordered by the Court of Appeals, the circuit court shall amend the presentence report to correct the statutory citation for the defendant’s conviction offense. The presentence report currently reflects that the defendant was convicted pursuant to MCL 750.520e(l)(a), but the defendant was convicted under MCL 750.520e(l)(b). The circuit court shall forward a copy of the amended presentence report to the Department of Corrections. Furthermore, the circuit court shall impose probation-supervision fees in accordance with MCL 771.3c. In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court.